Title: From John Adams to Robert R. Livingston, 13 August 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            Paris August 13 1783.
          Yesterday, I went to Court with Dr: Franklin, and presented to the Comte de Vergennes, our Project of a definitive Treaty, who told us he would examine it, and give us his sentiments upon it. It was Ambassadors day, and I had Conversation with a Number of Ministers, of which it is proper I should give you an Account.
          The Dutch Ambassador Berkenrode, told me, that last Saturday the Comte de Vergennes, went to Paris, and dined with the Imperial Ambassador the Comte de Merci in Company with the Duke of Manchester, the Comte d’Aranda, the Prince Baratinskoy and Mr: Markoff, with their Secretaries. That after Dinner the Secretaries, in the Presence of all the Ministers, read over, compared & corrected the Definitive Treaties between France, and Great Britain; and between Spain and Great-Britain, and finally agreed upon both. So that they are now ready for Signature, by the Ministers of Great-Britain, France and Spain as Principals and by those of the two Imperial Courts, as Mediators.
          The Duke of Manchester told me, that Mr: Hartley’s Courier who carried our Project of a Treaty, arrived in London last Saturday, and might be expected here, on next Saturday, on his return.
          In the Evening, on my Return from Versailles, Mr: Hartley called upon me, at my house, and informed me, that he had just Receiv’d a Courier from Westminster, who had brought him the Ratification, of our Provisional Treaty under the Kings own hand and under the Great Seal of the Kingdom inclosed in a Silver Box, ornamented with golden Tossells, as usual, which he was ready to exchange to morrow morning. He informed me farther that he had receiv’d very satisfactory Letters from the Duke of Portland; and Mr: Fox, and the strongest assurances that the dispositions of his Court were very good to finish immediately, and to arrange all things upon the best Footing. That he had farther receiv’d, plenary, Authority to sign the Definitive Treaty, to morrow, or to Night if we pleased. that he had receiv’d a Draught, already formed, which he would shew us. We agreed, to go together to morrow Morning, to my Colleagues, and this morning we went out in Mr: Hartley’s Carriage, exchanged the Ratifications, and he produced to us, his Project of a definitive Treaty. It is the Provisional Treaty, in so many Words, without Addition or Diminution. it is only preceded with a preamble, which makes it a definitive Treaty. And he proposed to us, that all Matters of Discussion respecting Commerce, or other Things should be left to be discussed by Ministers to be mutually appointed to reside in London & Philadelphia. We told him that it had been proposed to us that the Ministers of the two Imperial Courts, should sign the Treaty as Mediators, and that we had answered, that we had no Objection to it. He said he had unanswerable ones. first, he had no Authority and could not obtain any, certainly under 10. days, nor probably ever. for, 2. it would he thought give great Offence to his Court, and they never would agree to it, that any Nation should interfere between them and America. 3. for his Part he was fully against it and should write his opinion to his Court. if he was about to marry his Daughter, or set up a Son in the World, after he was of age, he would never admit any of his Neighbours to intervene, and sign any Contract he might make, as Mediators. There was no need of it.
          We told him there was no need of warmth upon the Occasion, or any pretence for his Court to take Offence. That it had been proposed to us that the Imperial Ministers should sign as Mediators. our answer had been that we had no Objection: that we were willing and ready to consent to it or even to request it. His Court had a right to Consent or Dissent as it thought proper. To be sure, the Mediation could not take place without their Consent. That he might write to his Court the proposition and if he receiv’d orders to Consent or Dissent, it would be equally well in the meantime we were ready to sign the definitive Treaty, either with, or without the Mediation. whenever the other Parties were ready to sign, according to his Project just receiv’d from his Court, that is simply a repetition of the definitive Treaty.
          We have agreed to this because it is plain, that all Propositions for alterations in the provisional Articles will be an endless discussion, and that we must give more than we can hope to receive. The critical state of Things in England and at the Court of Versailles, and in all the rest of Europe, are pressing Motives to get this Business finished.
          Mr: Hartley told us from his Court, that they had expected an American Minister at St: James’s these three Months, and that all further Matters might be there discussed. He also announced to us the Birth of another Princess, the fifteenth Child of the Queen, upon which Event he receiv’d our Congratulations which I hope Congress will approve, and repeat by their Minister in London, for these Personal and family Compliments, are more attended to in Courts and have greater effects than may be imagined.
          I lament very much that we cannot obtain an Explanation, of the Article respecting the Refugees, and that respecting Debts: but it is plain we must give more than they are worth for such Explanations: And what is of more decisive Importance, we must make a long Delay and put infinitely greater Things at Hazard by this Means, even to purchase an Alteration at a dear Rate.
          With great Regard, I have the Honour to be, / Sir, your most obedient and most humble / Servant
          John Adams
        